DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

2.	Applicant's arguments filed 2/14/22 have been fully considered but they are not persuasive. Applicant argues Brud describes that the absorbent assembly is disposable and readily removable from the outer garments whereas the present invention is directed to a reusable, machine washable article.  The examiner notes that as indicated in the previous office action, Brud also teaches a reusable and washable article, Brud paragraphs 0051, 0068.  Applicant argues that nowhere does Brud teach or suggest the (newly added limitations) apex of the crotch piece is close to the front waist line than to the bottom center fold line and second end of the crotch piece is closer to the bottom center fold line compared to the back side waist line.  Brud teaches the crotch piece 24 may have various configurations/shapes such as hourglass-shaped, T-shaped, I-shaped, or other suitable shape without departing from the scope of the invention (paragraph 0069).  Any of these shaped articles comprises an apex at the front and/or back of the article.  Additionally, Brud teaches positioning the absorbent assembly 24 to permit detachment, adjustment, and reattachment as desired to fit the user of the article (paragraphs 0088-0089).  Based on the teaching of Brud, it would be obvious to one .  

The rejection of claims 1-33 and 35 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,231,885 remains as a Terminal Disclaimer has not been filed in response. 



Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 17-33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Brud et al. US Patent Application Publication 2005/0131382

As to claims 17, 31, 32, and 33 Brud teaches an undergarment 10 and method of making, comprising: 

forming a main body 22 comprising two leg holes 40, a front side 26 and a back side 28 connected at a bottom center fold line 44 (Figure 2), a holding portion comprising an upper portion of the front side 32 and an upper portion of the back side 34, 

position a crotch portion 38 resting between the two leg holes and bridging the upper portions of the front side and the back side (Figures 1 and 2), wherein the crotch portion connects with the upper portion of the back side at a rear connecting line; and 

attaching a crotch piece 24 to the crotch portion, wherein the crotch piece 24 is disposed at least partially on the crotch portion, wherein the crotch piece is at least partially connected to the crotch portion 38/70 (paragraph 0089) of the main body at the rear connecting line 68, and wherein the crotch piece 24 extends from the rear connecting line to the front side 32, extending a part of the way onto the upper portion of the front side 32.

Brud teaches the crotch piece 24 may have various configurations/shapes such as hourglass-shaped, T-shaped, I-shaped, or other suitable shape without departing from the scope of the invention (paragraph 0069).  Any of these shaped articles comprises an apex at the front and/or back of the article.  Additionally, Brud teaches positioning the absorbent assembly 24 to permit detachment, adjustment, and reattachment as desired to fit the user of the article (paragraphs 0088-0089).  Based on the teaching of Brud, it would be obvious to one having ordinary skill in the art to attach the absorbent assembly 24 in a manner as claimed where the apex is closer to the front waist to accommodate different users, for example, a male user.  


Brud teaches the crotch piece 24 is constructed of various materials including natural materials (paragraph 0051). Brud teaches multiple layers for the crotch piece 24 including the inner 148 and outer layers146, and an absorbent body 150 (paragraphs
0069, 0073-0075, 0077, 0079). Brud teaches the inner layer 148 and absorbent body
150 of the crotch piece comprise natural absorbent materials (paragraphs 0075, 0077,
0079). Brud teaches the outer layer of crotch piece can be constructed of same materials as inner layer and need not be liquid impermeable (paragraphs 0071- 0072).
Although Brud teaches the outer layer may be coated to provide liquid impermeability
(paragraph 0073). One having ordinary skill in the art would be able to determine the
appropriate fibers to use to construct the article depending on the characteristics
desired. It would have been an obvious matter of design choice to use the composite in
a non-absorbent application, since it has been held to be within the general skill of a
worker in the art to select a known material on the basis of its suitability for the intended
 
use as a matter of obvious design choice. In re Leshin, 125 USPQ 416Brud teaches the
undergarment is machine washable and reusable (paragraphs 0051, 0068).

As to claim 18, the main body 22 is constructed of an absorbent material and is
substantially free of plastic materials — Brud teaches the garment shell can be constructed of natural fabrics (paragraph 0051).

As to claim 19, the undergarment further comprises one or more elastic bands 64
coupled with the main body at one or more edges of the main body (paragraph 0066).

As to claim 20, Brud teaches the garment shell 22 can be made of natural materials
(paragraph 0051) and the elastic bands 64 are joined to the waist regions (paragraph
0066).

As to claim 21, the crotch piece 24 is constructed of different material than the main body
(paragraphs 0069, 0073-0075).

As to claim 22, main body 22, holding portion, crotch portion 38, and crotch piece 24 are
connected by finished seams (19, 66, 68, 52, 54, 50; Figure 2; paragraphs 0053, 0062-
0064).

As to claim 23, the crotch piece comprises a plurality of layers (paragraphs 0069, 0073-
0075, 0077, 0079).

As to claim 24, the main body 22 comprises an outer side and an inner side (Figures 1 and 2), and wherein one or more of the plurality of layers is disposed on the outer side
of the main body (paragraphs 0049,0051) with the balance disposed on the inner
side (paragraphs 0069, 0073-0075, 0077, 0079).

As to claims 25-29, Brud teaches the present invention substantially as claimed.
However, Brud does not teach the claimed dimensions. Brud teaches the general
condition of an undergarment having a crotch piece that connects with the upper portion
of the back and front of the undergarment, and the undergarment and crotch piece
constructed substantially of free of plastic materials. Thus, it would have been obvious
to one having ordinary skill in the art before the initial filing date of the invention to
provide the claimed dimensions to correspond with the end use of the article. Unless
applicant can show criticality for claiming a particular particle size, it is not novel to claim
a specific size. A modification or the disclosure of a specific size and shape does not
patentably distinguish the claimed invention from the prior art.

As to claim 30, the undergarment comprises a brief (Figures 1 and 2).

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 17-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,231,885.   Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the present application substantially overlaps the subject matter of the copending application.  The claims of the instant application is a broader recitation of the claims of the patent in that it does not set forth a specific positioning of the crotch piece and its connection to the main body.	


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781